PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks a $283.48 public safety fee mandated by Section 37.08 of the Code of the City of Moundsville. In its Amended Answer, respondent admits the validity and amount of the claim and states that there were sufficient funds available at the close of the fiscal year in question from which to pay the claim. In view of the foregoing, the Court makes an award in the amount sought.
Award of $283.48.